
	

115 SRES 217 IS: Welcoming Prime Minister Youssef Chahed of the Tunisian Republic on his first official visit to the United States, congratulating the people of the Tunisian Republic on their embrace of democracy after decades of dictatorship, and encouraging future reforms.
U.S. Senate
2017-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 217
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2017
			Mr. Cardin (for himself, Mr. Rubio, Mr. Coons, Mr. Kaine, Mr. Murphy, Mr. Markey, Mr. Booker, Mr. Menendez, Ms. Baldwin, Mr. Perdue, Mr. Cotton, and Mr. McCain) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Welcoming Prime Minister Youssef Chahed of the Tunisian Republic on his first official visit to the
			 United States, congratulating the people of the Tunisian Republic on their
			 embrace of democracy after decades of dictatorship, and encouraging future
			 reforms.
	
	
 Whereas, on December 17, 2010, Mohammad Bouazizi, a young fruit vendor in Sidi Bouzid, set himself on fire to protest his unjust treatment by the regime of Tunisian President Zine al Abidine Ben Ali, and in his death inspired the Jasmine Revolution in the Tunisian Republic and popular revolutions across the Arab world of citizens demanding transparency, reform, and representation;
 Whereas, on January 14, 2011, the peaceful mass protests of the Jasmine Revolution successfully brought to an end the authoritarian rule of President Ben Ali;
 Whereas, in the aftermath of Ben Ali’s resignation, Tunisians initiated a peaceful, consensus-based, inclusive, and civilian-directed transition to democracy;
 Whereas, on January 26, 2014, the Tunisian Republic adopted its first constitution drafted by a democratically elected governing body, formally ending a period of transitional governments;
 Whereas the new constitution of the Tunisian Republic enshrines gender equality through enumerated rights and responsibilities, protects the rights of minorities, and specifically outlaws religiously motivated violence;
 Whereas, on October 26, 2014, the Tunisian Republic held its first parliamentary elections under the new constitution, which the international community praised as free and fair;
 Whereas, on December 31, 2014, after winning free and fair Presidential elections, Beiji Caid Essebsi was inaugurated as the first freely elected President of the Tunisian Republic;
 Whereas, on October 9, 2015, the Norwegian Nobel Committee awarded the Tunisian National Dialogue Quartet, a coalition of four civil society organizations, the 2015 Nobel Peace Prize for the coalition's work in building on the promise of the 2011 Jasmine Revolution and ensuring the transition of the Tunisian Republic into a democracy did not descend into violence;
 Whereas President Essebsi, Prime Minister Chahed, and other political leaders of the Tunisian Republic have formed a national unity government to work in the national interest of the Tunisian Republic;
 Whereas the political evolution of the Tunisian Republic stands as a model for citizens of other states aspiring to establish the institutions of democracy after a history of autocratic rule;
 Whereas, on March 18, 2015, a terrorist attack on the Bardo National Museum killed 21 people; Whereas, on July 26, 2015, a terrorist attack on a beach in the town of Sousse left 38 people, including 30 British nationals, dead, and dealt a blow to tourism in the Tunisian Republic, an important industry upon which the economy of the Tunisian Republic depends;
 Whereas a terrorist attack on November 24, 2015, on the Presidential Guard of the Tunisian Republic killed 12 people;
 Whereas, in the aftermath of these attacks, citizens and leaders of the Tunisian Republic have reaffirmed their commitment to dialogue, pluralism, and democracy;
 Whereas the Tunisian Republic continues to face serious threats to its security from violent extremist groups operating within the Tunisian Republic as well as in neighboring countries;
 Whereas, in July 2015, the United States designated the Tunisian Republic as a major non-NATO ally; Whereas the Government of the Tunisian Republic, as a member of the Global Coalition to Counter the Islamic State of Iraq and Syria (ISIS), is seeking to reduce the significant number of Tunisian citizens who become foreign fighters for ISIS;
 Whereas the Tunisian Republic faces economic challenges, including high inflation and high unemployment, especially among young Tunisians;
 Whereas Prime Minister Chahed has committed to combating corruption and facilitating necessary economic reforms for the prosperity of the people of the Tunisian Republic;
 Whereas the United States Government is committed to continuing a strong economic partnership with the Tunisian Republic as the Government of the Tunisian Republic undertakes reforms to transform its economy to meet the aspirations of all citizens of the Tunisian Republic;
 Whereas it is the interest of the United States, and consistent with the values of the United States, to support the aspirations of the people of the Tunisian Republic in developing a pluralist democracy and transparent, effective institutions;
 Whereas the Governments and people of the United States and the Tunisian Republic have enjoyed friendly relations for more than 200 years;
 Whereas, in accordance with the U.S.–Tunisia Strategic Partnership, both countries are dedicated to working together to promote economic development and business opportunities in the Tunisian Republic, education for the advancement of long-term development in the Tunisian Republic, and increased security cooperation to address common threats in the Tunisian Republic and across the region; and
 Whereas the United States Government should provide a level of funding to strongly assist and reinforce the promising transition of the Tunisian Republic into a democratic, stable, and prosperous nation: Now, therefore, be it
		
	
 That the Senate— (1)welcomes Prime Minister Chahed on his first official visit to the United States;
 (2)commends the political leaders of the Tunisian Republic for their willingness to compromise and work together in the national interest and form a national unity government;
 (3)reaffirms the commitment of the United States Government to the Tunisian Republic, including a commitment to provide appropriate levels of assistance, in support of the ongoing transition of the Tunisian Republic to an inclusive, prosperous, and secure democracy;
 (4)condemns all acts of terrorism, and extends condolences to the families of victims of terrorism and to the people and Government of the Tunisian Republic;
 (5)commends the people and Government of the Tunisian Republic for their resilience in the face of terrorist attacks and their enduring commitment to a free, democratic, and peaceful Tunisian Republic;
 (6)encourages Prime Minister Chahed and the parliament of the Tunisian Republic to work together to accelerate economic reforms and anti-corruption measures;
 (7)looks forward to the continued implementation of the 2014 constitution of the Tunisian Republic, including the new protections of civil liberties;
 (8)urges the authorities of the Tunisian Republic to continue to make every effort to prevent the continued flow of Tunisian jihadist foreign fighters to Syria and Iraq;
 (9)calls on the neighbors and partners of the Tunisian Republic to work in concert with the Government of the Tunisian Republic to counter terrorist threats, secure borders, and support the democratic transition of the Tunisian Republic;
 (10)strongly urges the Government of the Tunisian Republic to cease support for all resolutions and other measures that discriminate against or otherwise target Israel in the United Nations Education, Science, and Cultural Organization (UNESCO) and other United Nations organizations; and
 (11)reaffirms the historic and continuing friendship between the people of the United States and the people of the Tunisian Republic.
			
